Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed July 28, 2021.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed October 28, 2021, is attached to the instant Office action.
Claim objections
Claims 2, 3, 7, 8, 15, and 16 are objected to because of the following informalities: they depend from rejected claims.  Appropriate correction is required.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-6, 9-14, and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 8, 9, and 16-18 of U.S. Patent No.11,107,081 (The parent of this application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the designated claims are anticipated by the parents claims.  The real account data in the parent application is spelled out versus being left as real account data in the current application but the elements spelled out are real account data.
Current application claims
U.S. Patent 11,107,081 claims
1. A system for facilitating streamlined online checkout, the system comprising: a receiver configured to receive a request for payment from a customer in an online transaction between the customer and an online merchant; and a processor coupled to the receiver via a communication network, wherein the processor is configured to: authenticate the customer upon initiation of a checkout process in the online transaction with the merchant, wherein a form of authentication used to authenticate an identity of the customer varies according to a transaction threshold of the online transaction, wherein the transaction threshold is dependent on at least one characteristic of the transaction; identify a customer payment account for use in the online transaction; implement an application on said personal computing device that provides a user interface for access by authorized user upon successful biometric authentication or physical attribute authentication and connects to an Internet application to process the customer payment account for use in the online transaction; generate a token temporarily associated with the payment account, wherein the token is a hash value generated from real account data; make the token available to the customer for submission to the merchant as a form of payment; receive a transaction request from the merchant, the transaction request including the token; and verify the received token and match the received token to the corresponding payment account, thereby making a decision to approve or decline the transaction request.
1. A system for streamlined online checkout, the system comprising: a repository that stores data associated with at least one payment account on a personal computing device; and a processor coupled to the repository via a communication network, wherein the processor is configured to: identify, from said at least one payment account, a payment account for an online transaction with an online merchant; authenticate a user of said personal computing device before allowing access to said stored data, wherein a form of authentication used to authenticate an identity of the user varies according to a transaction threshold of the online transaction, wherein the transaction threshold is dependent on at least one characteristic of the transaction; implement an application on said personal computing device that provides a user interface for access by authorized user upon successful biometric authentication or physical attribute authentication and connects to an Internet application to process the payment account for the online transaction; generate a token that is temporarily associated with the identified payment account, wherein the token is a hash value generated from real account data including account number, expiration date, account holder name, and transaction-specific information including amount, date, and time of transaction; and submit the token to the online merchant as a payment for the online transaction.
9. The system according to claim 1, wherein the real account data includes
account number, expiration date, account holder name, and transaction-specific information including amount, date, and time of transaction.
1. from near the end of claim 1 “token is a hash value generated from real account data including 
account number, expiration date, account holder name, and transaction-specific information including amount, date, and time of transaction;”
4. The system according to claim 1, wherein the token is generated randomly.
8. The system according to claim 1, wherein the processor is configured to generate the token randomly and then share with a remote server.
5. The system according to claim 1, wherein the processor is configured to: 


generate the token; and 
transmit the token to a personal computing device operated by the customer.
18. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: pre-generating one or more tokens; and transmitting the one or more tokens to said personal computing device for at least one future online transaction.
6. The system according to claim 1, wherein the processor 


configures the token to expire after a predetermined period of time beyond which its association with the payment account is no longer valid.
17. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: configuring the token to expire after a predetermined period of time beyond which its association with the payment account is no longer valid.
10. The system according to claim 1, wherein the processor is configured to: 


pre-generate one or more tokens; and transmit the one or more tokens to a personal computing device operated by the customer for at least one future online transaction.
18. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: pre-generating one or more tokens; and transmitting the one or more tokens to said personal computing device for at least one future online transaction.
11. The system according to claim 1, wherein the identity of said user is authenticated based at least in part on OS-level biometric or behavioral data.
3. The system according to claim 1, wherein the processor is configured to authenticate the identity of said user based at least in part on OS-level biometric or behavioral data.
12. The system according to claim 1, wherein the identity of said user is authenticated based at least in part on a GPS location of said personal computing device.
4. The system according to claim 1, wherein the processor is configured to authenticate the identity of said user based at least in part on a GPS location of said personal computing device.
13. The system according to claim 1, wherein the identity of said user is authenticated based on at least one biometric characteristic or physical attribute of said user.
5. The system according to claim 1, wherein the processor is configured to authenticate the identity of said user based on at least one biometric characteristic or physical attribute of said user.
14. A non-transitory computer readable medium configured to store instructions for facilitating streamlined online checkout, wherein, when executed, the instructions cause a processor to perform the following: 
receiving a request for payment from a customer in an online transaction between the customer and an online merchant; 



authenticating the customer upon initiation of a checkout process in the online transaction with the merchant, wherein a form of authentication used to authenticate an identity of the customer varies according to a transaction threshold of the online transaction, wherein the transaction threshold is dependent on at least one characteristic of the transaction; 
identifying a customer payment account for use in the online transaction; implementing an application on said personal computing device that provides a user interface for access by authorized user upon successful biometric authentication or physical attribute authentication and connects to an Internet application to process the customer payment account for use in the online transaction; 
generating a token temporarily associated with the payment account, wherein the token is a hash value generated from real account data including account number, expiration date, account holder name, and transaction-specific information including amount, date, and time of transaction; making the token available to the customer for submission to the merchant as a form of payment; receiving a transaction request from the merchant, the transaction request including the token; and verifying the received token and matching the received token to the corresponding payment account, thereby making a decision to approve or decline the transaction request.
9. A non-transitory computer readable medium configured to store instructions for facilitating streamlined online checkout, wherein, when executed, the instructions cause a processor to perform the following: 
accessing a repository that stores data associated with at least one payment account on a personal computing device; identifying, from said at least one payment account, a payment account for an online transaction with an online merchant; 
authenticating a user of said personal computing device before allowing access to said stored data, wherein a form of authentication used to authenticate an identity of the user varies according to a transaction threshold of the online transaction, wherein the transaction threshold is dependent on at least one characteristic of the transaction; 



implementing an application on said personal computing device that provides a user interface for access by authorized user upon successful biometric authentication or physical attribute authentication and connects to an Internet application to process the payment account for the online transaction; 
generating a token that is temporarily associated with the identified payment account, wherein the token is a hash value generated from real account data including account number, expiration date, account holder name, and transaction-specific information including amount, date, and time of transaction; and submitting the token to the online merchant as a payment for the online transaction.
17. The non-transitory computer readable medium according to claim 14, wherein the instructions, when executed, cause the processor to further perform the following: generating the token in a random manner.
16. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: generating the token randomly and then sharing with a remote server.
18. The non-transitory computer readable medium according to claim 14, wherein the instructions, when executed, cause the processor to further perform the following: generating the token; and transmitting the token to a personal computing device operated by the customer.
18. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: pre-generating one or more tokens; and transmitting the one or more tokens to said personal computing device for at least one future online transaction.
19. The non-transitory computer readable medium according to claim 14, wherein the instructions, when executed, cause the processor to further perform the following: configuring the token to expire after a predetermined period of time beyond which its association with the payment account is no longer valid.
17. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: configuring the token to expire after a predetermined period of time beyond which its association with the payment account is no longer valid.
20. The non-transitory computer readable medium according to claim 14, wherein the instructions, when executed, cause the processor to further perform the following: pre-generating one or more tokens; and transmitting the one or more tokens to said personal computing device for at least one future online transaction.
18. The non-transitory computer readable medium according to claim 9, wherein the instructions, when executed, cause the processor to further perform the following: pre-generating one or more tokens; and transmitting the one or more tokens to said personal computing device for at least one future online transaction.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696